Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the presented claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-9, 11-16, 18, 19, 23, and 24(a)(1) as being anticipated by Mua et al. (US 2017/0165252).
Regarding claims 1, 4, 5, 7, 8, 9, 18, 19, 23, 24, Mua et al. disclose a nicotine product containing tobacco extracts (i.e. natural nicotine, [0057]) with 5-75% of sugar and/or sugar alcohols (xylitol, sorbitol, maltitol, [0041]), 0.5-15% flavors [0046], 1-20% binders such as guar gum [0052], 1-20% of a humectant (glycerin or propylene glycol [0054]).  The final product is molded and dried [0071].  
The amounts disclosed by Mua et al. fall within the amounts claimed (i.e. a total formulation containing 5.5% to 99% humectant, 5.5% to 99% sugar source, 1-45% flavor, 5-60% binder), and therefore anticipate the claimed ranges.  
Mua et al. do not disclose that the formulation comprises a dry gel.  However, because the product contains the same ingredients and formed in the same method (molding and drying) it would have been inherent that the formulation of Mua et al. must result in the same product as claimed (i.e. a dry gel).   
Mua et al. do not disclose that the product would release flavor when burned or heated or that it is for use in a hookah.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In the instant application, the prior art of Mua et al. teach the structural limitations claimed (i.e. composition) but do not claim the manner in which it is intended to be used.  In addition, the product of Mua et al. is capable of being heated and would inherently release volatile flavors under some heating conditions.  
Regarding claim 6,
Regarding claim 11 and 12, Mua et al. disclose adding sea salt (i.e. sodium chloride) [0145].  
Regarding claims 13 and 14, Mua et al. disclose using preservatives such as sodium benzoate [0277].
Regarding claims 15 and 16, Mua et al. disclose using colorants and dyes [0280-0281].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mua et al. (US 2017/0165252) as applied to claims 1 and 13-16 above and in further view of Harper et al. (US 6,790,868).
Mua et al. disclose the addition to teeth whitening agents, but does not expressly disclose bleaching agents.  However, Harper et al. disclose that teeth whitening agents such as urea peroxide and hydrogen peroxide, may be incorporated in oral compositions (col. 23, 44-52).  It would have been obvious to one of ordinary skill in the art at the time of invention to use teeth whitening agents (i.e. bleaching agents) such as hydrogen peroxide (a known bleaching agents) in the oral gel of the Cunningham.  Haper et al. also discloses that, “These adjuvants, when present, are incorporated in the compositions in amounts which do not substantially adversely affect the desired properties.  It would have been within the ability of one of ordinary skill to include whitening agents and it would have been predictable to include them in amounts that would have not affected the desired properties.  

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mua et al. (US 2017/0165252) as applied to claim 9 above and in further view of Byrd et al. (US 2012/0272976) (incorporated by reference).
Regarding claim 10, Mua et al. do not expressly disclose what tobacco is used for extraction.  However, Mua et al. incorporate by reference Byrd et al. (US 2012/0272976).  Byrd et al. disclose that, “The selection of the plant form the Nicotiana species can very,” and can include Cirginial, burley, sun-cured (i.e. oriential tobaccos), Maryland, and others [0020].  Byrd et al. go on to say that, “The Nicotiana species can be selected for the content of various compounds that are present therein,” [0025].  It would have been obvious to one of ordinary skill to select one of the Nicotiana species described based on the compounds desired, such as the desired nicotine and protein of Mua et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805.  The examiner can normally be reached on Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Felton/Primary Examiner, Art Unit 1747